Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Fitzpatrick on 1/21/22.

The application has been amended as follows: 

In claim 3, please delete “The method as set forth in claim 2, wherein:…” and replace with –-The method as set forth in claim 1, wherein:…--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 3-10, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a method for managing a working environment of a worker who moves in a workplace, comprising: a receiving process of receiving, from a mobile device worn by the worker, (i) a measurement value that has been obtained in a measuring process of carrying out environment measurement and (ii) positional information indicative of a location at which the measuring process has been carried out; [[and]] a making process of making, with reference to the measurement value and the positional information, a map that shows spatial distribution of measurement values in the workplace, wherein: the workplace includes unit workplaces; and a management class of each of the unit workplaces is discernibly displayed on the map, in the context as claimed.

The closest prior art of Gamliel et al. (US 2018/0252942) and Groves et al. (US 2011/0163892) fail to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683